DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vinay Sathe (Reg. No. 55,595) on 09/01/2022.The application has been amended as follows
1.	(Currently Amended) A method for Fifth-Generation (5G) wireless communication, comprising:
transmitting, by a wireless communication device, a first portion of a temporary identifier of the wireless communication device to a radio access network in a radio resource control connection request message, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity (TMSI), an access and mobility management function pointer, and an access and mobility management function set identifier, and wherein the temporary identifier is a 5G-S-TMSI; and
transmitting, by the wireless communication device, a second portion of the temporary identifier to the radio access network in a radio resource control connection setup complete message, wherein the second portion is a plurality of most significant bits of the temporary identifier,
wherein the method further comprising receiving, from the radio access network, a common control channel message including the first portion.
2.-5.	(Canceled). 
6.	(Currently Amended) A method for Fifth-Generation (5G) wireless communication, comprising:
receiving, by a node in a radio access network, in a radio resource control connection request message from a wireless communication device, a first portion of a temporary identifier of the wireless communication device, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity (TMSI), an access and mobility management function pointer, and an access and mobility management function set identifier, and wherein the temporary identifier is a 5G-S-TMSI; and
receiving, by the node, in a radio resource control connection setup complete message from the wireless communication device, a second portion of the temporary identifier, wherein the second portion is a plurality of most significant bits of the temporary identifier, 
wherein the method further comprises transmitting, to the wireless communication device, a common control channel message including the first portion.
7.-10.	(Canceled). 
11.	(Currently Amended) An apparatus for Fifth-Generation (5G) wireless communication, comprising:
a processor; and
a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
transmit a first portion of a temporary identifier of the apparatus to a radio access network in a radio resource control connection request message, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity (TMSI), an access and mobility management function pointer, and an access and mobility management function set identifier, and wherein the temporary identifier is a 5G-S-TMSI; and
transmit a second portion of the temporary identifier to the radio access network in a radio resource control connection setup complete message, wherein the second portion is a plurality of most significant bits of the temporary identifier,
wherein the processor is further configured to receive, from the radio access network, a common control channel message including the first portion.
12.-15.	(Canceled). 
16.	(Currently Amended) An apparatus for Fifth-Generation (5G) wireless communication, comprising:
a processor; and
a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
receive, in a radio resource control connection request message from a wireless communication device, a first portion of a temporary identifier of the wireless communication device, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity (TMSI), an access and mobility management function pointer, and an access and mobility management function set identifier, and wherein the temporary identifier is a 5G-S-TMSI; and
receive, in a radio resource control connection setup complete message from the wireless communication device, a second portion of the temporary identifier, wherein the second portion is a plurality of most significant bits of the temporary identifier,
wherein the processor is configured to transmit, to the wireless communication device, a common control channel message including the first portion.

17.-24.	(Canceled). 

25.	(New) The method of claim 1, wherein the temporary mobile subscriber identity (TMSI) is a 5G-TMSI of 32 bit length. 

26.	(New) The method of claim 1, wherein the temporary identifier is represented as <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>.

27.	(New) The method of claim 6, wherein the temporary mobile subscriber identity (TMSI) is a 5G-TMSI of 32 bit length. 

28.	(New) The method of claim 6, wherein the temporary identifier is represented as <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>.

29.	(New) The apparatus of claim 11, wherein the temporary mobile subscriber identity (TMSI) is a 5G-TMSI of 32 bit length. 

30.	(New) The apparatus of claim 11, wherein the temporary identifier is represented as <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>.

31.	(New) The apparatus of claim 16, wherein the temporary mobile subscriber identity (TMSI) is a 5G-TMSI of 32 bit length. 

32.	 (New) The apparatus of claim 16, wherein the temporary identifier is represented as <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a first portion of a temporary identifier of the wireless communication device to a radio access network in a radio resource control connection request message, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity (TMSI), an access and mobility management function pointer, and an access and mobility management function set identifier, and wherein the temporary identifier is a 5G-S-TMSI; and a second portion of the temporary identifier to the radio access network in a radio resource control connection setup complete message, wherein the second portion is a plurality of most significant bits of the temporary identifier,
 from the radio access network, a common control channel message including the first portion” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,6,11 and 16. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468